Case 2:20-cv-01241-DSF-AS Document 19 Filed 08/10/20 Page 1 of 1 Page ID #:84


                                                                     JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   CARMEN JOHN PERRI,                  CV 20-1241 DSF (ASx)
       Plaintiff,
                                       JUDGMENT
                   v.

   CURTIS WILSON COST,
       Defendant.



     The Court having dismissed the case for failure to serve the
   Defendant within the time allotted by the Court and the Federal Rules,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
   that the action be dismissed without prejudice.



   Date: August 10, 2020              ___________________________
                                      Dale S. Fischer
                                      United States District Judge
